PER CURIAM.
This is a direct appeal from an order of the Circuit Court of Leon County, which construed the state statutory provisions regulating voting for write-in candidates for national presidential elections as requiring that the names of the presidential electors, rather than the names of the actual candidates, be written in on the ballot. The trial court further found that this statute, as so interpreted, does not constitute an unconstitutional discrimination against write-in candidates. Although we have jurisdiction under Article V, Section 3(b)(1), Florida Constitution, we have decided to dismiss this appeal. The Legislature recently revised the State Election Code, in 77-175, Laws of Florida, effective January 1,1978, repealing the various statutory provisions at issue here and eliminating write-in candidacies altogether. Therefore, the questions raised in this cause have become moot.
It is so ordered.
OVERTON, C. J., and ADKINS, BOYD, ENGLAND, SUNDBERG, HATCHETT and KARL, JJ., concur.